Motion by appellees (1) to strike out appellants' brief because not filed in time required by R.S. 1925, art. 2283; and (2) to dismiss appeal because supersedeas bond not in double amount of judgment, principal, interest, and costs, as required by R.S. 1925, art. 2270.
Appellants' brief was filed in this court and in the court below more than 20 days prior to submission of the cause, and for that reason will not be stricken out; no irreparable injury having been shown for failure to file earlier. See Mo., K.  T. R. Co. v. Jefferson (Tex.Civ.App.)201 S.W. 211, and authorities there cited.
The trial court's judgment was for $3,150.38 and costs made up of $2,828.89 principal and 6 per cent. interest thereon to date of judgment. The clerk fixed the amount of costs, including probable amount on appeal, at $200. At the date of the judgment therefore the amount thereof including interest and costs was $3,350.38. The bond is for $6,000, thus falling short of the amount the above article requires by $700.76. Appellants are hereby required to file in this court on or before November 15, 1926, an amended supersedeas bond, conditioned as required by law, with two or more good and sufficient sureties and approved by the clerk of the trial court, in a sum not less than $6,700.76. In default of which the bond on file will be treated simply as a cost bond on appeal.